Citation Nr: 0730829	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and generalized anxiety disorder. 

2. Entitlement to service connection for asbestosis due to 
asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1970 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. In that rating decision, the RO denied entitlement 
to service connection for PTSD and asbestosis.  

In February 2004, the Board remanded the case for additional 
development.  The remand directives having been completed, 
the case is again before the Board for appellate review. 

FINDINGS OF FACT

1. The veteran does not have asbestosis.

2. The veteran's respiratory disorder did not first manifest 
during service or the first year after service, and is not 
related to a disease or injury in service.

3. The veteran does not have PTSD.

4. The veteran's generalized anxiety disorder did not first 
manifest during service, and is not related to a disease or 
injury in service.


CONCLUSIONS OF LAW

1. A respiratory disorder, to include asbestosis, chronic 
obstructive pulmonary disease, or bronchiectasis, was not 
incurred in or aggravated by active service; nor may 
bronchiectasis be so presumed. 38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


2. An acquired psychiatric disability, to include PTSD and 
generalized anxiety disorder, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, service personnel records, VA and private 
medical records, the veteran's lay statements in support of 
the claim, and VA compensation and pension examination 
reports. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf. The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2006).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Asbestosis
For certain chronic disorders, such bronchiectasis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

The veteran seeks service connection for asbestosis, which he 
contends is related to asbestos exposure in service. The 
veteran states that he removed asbestos from pipes routinely 
while stationed aboard naval vessels. The veteran also 
reports a history of post-service occupational asbestos 
exposure.  

Service medical records reveal no history, diagnosis, or 
complaints of a respiratory disorder at enlistment into 
service in August 1970. The veteran sought treatment for an 
upper respiratory infection in August 1971. At separation 
from service, the veteran denied shortness of breath, pain or 
pressure in the chest, and similar symptoms. A May 1974 
separation examination report indicates the veteran's chest 
and lungs were normal. 

A review of the veteran's private medical records indicates 
no significant diffuse lung disease was noted on an April 
1995 chest computerized tomography (CT) scan. A focal area of 
fibrosis or resolving infiltrate was noted in the right 
middle lobe region. The reviewing physician concluded that 
the focal streaky parenchymal opacity in the right middle 
lobe may possibly be resolving pneumonia, atelectasis, or 
fibrosis. In August 1995 the veteran sought treatment for 
shortness of breath after exercise. He denied a cough and 
pleuritic chest pain.  He reported a history of pneumonia in 
1985 not requiring hospitalization. The veteran reported an 
employment history as an industrial asbestos worker from 1976 
to 1988 and from 1988 to 1995. A chest x-ray revealed a small 
bilateral pleural thickening with no parenchymal changes. His 
physician diagnosed asbestosis manifest as dyspnea, pleural 
thickening, and combined obstructive restrictive pulmonary 
functions. The veteran was subsequently followed by his 
private physician for pulmonary fibrosis secondary to 
asbestosis. 

The veteran underwent a VA respiratory disorders examination 
in April 2002. He reported asbestos exposure during service 
while working near insulated pipes aboard naval vessels. He 
also reported post-service asbestos exposure. A chest x-ray 
in April 2002 did not show any significant abnormality. The 
veteran denied current shortness of breath or cough. The 
examiner diagnosed severe obstructive lung disease, mild 
restriction and gas trapping with normal diffusion as per 
pulmonary function test. 
The veteran underwent a VA respiratory disorders examination 
in August 2006. He reported no breathing difficulty except 
for dyspnea with strenuous exertion. The veteran denied a 
history of hospitalization, surgery, trauma to the 
respiratory system, or neoplasm. Chest x-rays indicated the 
veteran's lung volumes were normal, no evidence of 
interstitial fibrosis was seen, and there was no calcified 
pleural plaque. The veteran's lungs were clear. Spirometry 
showed mild obstruction and lung volumes revealed mild 
hyperinflation. The veteran demonstrated normal diffusion 
capacity. After review of the claim file, the examiner 
diagnosed mild chronic obstructive pulmonary disease (COPD) 
and noted that fibrosis was no longer seen on imaging of the 
chest. He concluded the veteran was asymptomatic except for 
shortness of breath with extreme exertion. The examiner noted 
the veteran's history of asbestos exposure; however, he 
concluded the veteran does not have a current disease related 
to asbestosis.  

The examiner concluded it was less likely than not that the 
veteran's COPD was caused by or the result of his military 
service. The examiner noted that the veteran did not complain 
of dyspnea with exertion until 1995, twenty-one years after 
separation from service. Further, the examiner concluded that 
the veteran had thirty-two years of potential exposure to 
agents that could contribute to the development of COPD. 

In May 2007 the veteran's claims folder was submitted to a VA 
physician for a medical opinion. The examiner noted the 
veteran had a history of minimal bronchiectasis in both lower 
lobes without evidence of interstitial fibrosis. His 
pulmonary function test showed mild obstruction. The examiner 
stated that available medical literature does not suggest a 
relationship between asbestos exposure and minimal 
bronchiectasis or mild obstruction by pulmonary function 
test. The examiner concluded it is less likely than not that 
the veteran's current respiratory disorder is related to his 
military service, including possible asbestos exposure. 

Competent medical evidence establishes that the veteran has a 
current diagnosis of mild COPD, although the veteran is 
currently asymptomatic. In addition, the U.S. Army and Joint 
Services Records Research Center (JSRRC) confirmed that the 
General Specifications for Ships during the veteran's period 
of service required heated surfaces to be covered with an 
insulating material, therefore, it is probable that the 
veteran was exposed to asbestos; although a positive 
statement regarding whether the veteran was exposed to 
asbestos could not be made. However, after careful review of 
the evidence of record, the Board concludes that the 
veteran's respiratory disability was not incurred in service 
and is not related to service.  

In the present case, the greater weight of the medical 
evidence is against a current diagnosis of asbestosis. 
Although earlier medical records reflect a diagnosis of 
asbestosis, asbestosis was not diagnosed after VA examination 
and diagnostic tests performed in April 2002 and August 2006. 
Consequently, the veteran's service connection claim for 
asbestosis must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The May 2007 VA opinion reflects a history of minimal 
bronchiectasis in both lower lobes diagnosed by CT scan. The 
examiner concluded that available medical literature 
indicates there is no evidence to suggest minimal 
bronchiectasis is related to asbestos exposure. Further, 
there is no medical evidence of record which indicates the 
veteran's minimal bronchiectasis was diagnosed within one 
year after separation from service. Thus, service connection 
for residuals of bronchiectasis may not be presumed. 
38 C.F.R. § 3.309. 

With regard to service connection for COPD, there is no 
competent opinion of record which relates the veteran's COPD 
to service. In August 2006 a VA examiner noted the veteran 
first manifested symptoms of a respiratory disorder twenty-
one years after separation from service. Further, a thirty-
two year history of potential exposure to agents that can 
contribute to the development of COPD was noted. The examiner 
concluded the veteran's COPD is not related to service. In 
May 2007 a VA examiner reviewed the veteran's claim folder 
and noted that medical literature does not suggest a 
relationship between asbestos exposure and mild COPD. The VA 
medical opinions were rendered after a physical examination 
and review of the veteran's medical records. The August 2003 
and May 2007 VA opinions are more closely supported by the 
medical evidence of record. In this regard, the veteran was 
first diagnosed with a respiratory disorder in 1995, 
approximately twenty-one years after separation from active 
duty.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).Further, 
there is no contrary medical opinion of record. 

Thus, the criteria for a grant of service connection have not 
been met.  The preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Acquired psychiatric disability
Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If VA determines that the veteran 
did not engage in combat with the enemy, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements. 38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In August 1970 the veteran denied symptoms of depression or 
nervous trouble on his personal report of medical history. No 
psychiatric conditions were noted on his enlistment 
examination. The veteran did not complain of or seek 
treatment for any psychiatric conditions during active 
service.  The veteran did not report depression or nervous 
trouble at separation from service in May 1974; and no 
psychiatric conditions were noted on examination.  

The veteran underwent a VA PTSD examination in April 2002. 
When questioned about his in-service stressors, the veteran 
reported that he became wrapped up in the cable wire that 
catches the airplanes. He stated he received several scrapes 
during the incident and his performance evaluations began to 
deteriorate thereafter. He reported that he has been anxious 
since his return from Vietnam. He stated that for the first 
ten years after his return from Vietnam he experienced 
difficulty sleeping, and nightly dreams that he was still on 
the ship. He also reported having dreams of seeing people 
being killed and injured. The examiner noted that the veteran 
became tearful while talking about his experience. In 
addition, the veteran's mood was nervous, his affect was 
mildly to moderately anxious, and his thought processes were 
coherent. His judgment and insight were adequate.  The 
examiner diagnosed generalized anxiety disorder related to 
his military experience.

The veteran underwent a VA PTSD examination in August 2006.  
The veteran reported a history of excessive worry 
approximately one to two hours per day.  He stated he worries 
about his finances, health, and family concerns. He further 
reported the onset of his worrying began in 1995 after he was 
diagnosed with asbestosis. On examination, the veteran was 
clean, neatly groomed, and casually and appropriately 
dressed. He was oriented to person, place, and time. His mood 
was anxious and his affect was normal. His behavior was 
appropriate and his memory was normal. The examiner noted 
restless psychomotor activity. The veteran reported that he 
sleeps four or five hours per night and non-military thoughts 
running through his head impact his ability to sleep. The 
veteran reported several in-service stressors; including 
being injured when be became wrapped in a cable, witnessing a 
soldier being hit by an airplane with a blown tire, being 
nearly sucked into the intake of an airplane, and a fire on 
his ship which caused the death of several men. 

The examiner concluded that although the veteran related a 
history of several stressful incidents in service, only the 
incident in which he was nearly sucked into the intake of an 
airplane meets the criteria for a stressor as defined by the 
Fourth Edition of the American Psychiatric Association 's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). Since the only symptom the veteran reported was 
hyperarousal and he had not experienced nightmares since the 
1990s; the examiner concluded he does not meet the criteria 
for a diagnosis of PTSD. A diagnosis of generalized anxiety 
disorder was reached. The examiner noted that the veteran 
reported first experiencing symptoms of anxiety after he was 
diagnosed with asbestosis. After performing an interview and 
review of the veteran's service medical records, the examiner 
concluded the veteran's generalized anxiety disorder could 
not be directly linked to his reported in-service stressor.

As an initial matter, the most probative evidence of record 
does not reflect a current diagnosis of PTSD.  After review 
of the claim folder and an examination, two VA examiners have 
specifically concluded the veteran does not meet the DSM-IV 
criteria for a diagnosis of PTSD based on a confirmed combat 
or non-combat stressor.  The most comprehensive psychiatric 
evaluation of record reflects a diagnosis of generalized 
anxiety disorder.  Under these circumstances, the Board is 
persuaded that the veteran does not have PTSD. In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer, supra.  

Further, the August 2006 VA examination report is more 
persuasive than the April 2002 VA examination report. 
Although the April 2002 opinion relates the veteran's 
generalized anxiety disorder to military service, the VA 
examiner failed to provide a rationale for his opinion. 
Further, the examiner reached his conclusion regarding 
service connection without review of the veteran's claim 
folder. The August 2006 opinion, on the other hand, was 
rendered after review of the veteran's service medical 
records, private medical records, and the examination report 
from the veteran's earlier VA PTSD examination. The examiner 
noted that the veteran reported his anxiety symptoms first 
manifested in 1995, after he was diagnosed with asbestosis. 
He concluded that the veteran's generalized anxiety disorder 
is not directed linked to his reported in-service stressor.  
The August 2006 VA opinion is more closely supported by the 
medical evidence of record. In this regard, the veteran was 
first diagnosed with a psychiatric disorder in 2002, 
approximately twenty-eight years after separation from active 
duty.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim. See 
Maxson, supra.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the veteran's claims for service 
connection may be granted. In this regard, the medical 
opinion which relates the veteran's acquired psychiatric 
disability to service is outweighed by evidence that the 
veteran's disabilities were not incurred in service.  Thus, 
the criteria for a grant of service connection have not been 
met.  The preponderance of evidence is against the claim, the 
"benefit of the doubt rule" does not apply, and the claim 
for service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated March 2004 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf. 
Although notice was provided subsequent to the June 2002 
initial rating decision, the veteran's claim was subsequently 
adjudicated in June 2007.  The veteran received notice 
regarding the criteria for increased disability ratings and 
assignment of effective dates of disability benefits in July 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and his service 
administrative records.  The veteran was provided VA medical 
examinations in April 2002, August 2006, and a supplemental 
VA opinion statement was obtained in May 2007.  An August 
2003 letter notified the veteran of the date, time, and 
location of his requested personal hearing before the Board, 
however, the veteran failed to report to his hearing. The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 







ORDER

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and generalized anxiety disorder, is denied. 

2. Entitlement to service connection for asbestosis due to 
asbestos exposure is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


